

Exhibit 10.64


CHORDIANT SOFTWARE, INC.
2008 Vice President of ,Worldwide Sales Compensation Plan General Terms and
Conditions


1.  
Objectives of Plan.

A.  
To provide compensation to the Vice President, Worldwide Sales for efforts which
benefit and support the objectives of Chordiant Software, Inc. ("the Company" or
"Chordiant").

B.  
To encourage sales, to capitalize on sales opportunities, increase sales volume
and improve our position in the market.

C.  
To emphasize marketing strategies which conform to stated Company goals.

D.  
To ensure the completion of required administrative responsibilities of sales
personnel.



Objective of Individual:  Support the goals of Chordiant Software Inc. through
selling efforts that meet or exceed individual Quota assignments.


2.  
Effective Date/Amendment/Termination of Plan.

 
The effective date of this Plan is November 1, 2007 and it shall continue
through September 30, 2008.  The 2008 Vice President, Worldwide Sales
Compensation Plan General Terms and Conditions and the Quota Assignment and
Commission Factors for Sales Personnel terms attached hereto together form the
2008 Vice President ,Worldwide Sales Compensation Plan (the “Plan”) and the Plan
supersedes all prior sales compensation plans of the Company.  Commissions will
be paid on license and first year maintenance on bookings accepted by the
Company after November 1, 2007 in accordance with this Plan provided all other
conditions of the Plan are met.  For the purposes of this Plan, a “booking” is a
non-cancelable, non-refundable contractual payment commitment whereby the
payment amount is fixed and determinable and not predicated on a subsequent
event.  Any exceptions to this Plan require the written approval of the Board of
Directors.  The Plan will remain in effect until superseded, changed, or
terminated by the Company.  The Plan only may be superseded, changed, or
terminated by written approval of the Board of Directors.



3.  
Qualification of Participation.  In order to be eligible to participate in the
Plan:

A.  
The individual must be a regular full-time employee of the Company.

B.  
The employee must be the Vice President, Worldwide Sales.

C.  
The participating employee (“Sales Personnel”) must acknowledge that he or she
has received a copy of this Plan; has read, understands and accepts its terms;
understands his or her Assignment; and understands that his or her quota, bonus,
and commissions are subject to the terms of this Plan.



4.  
Assignments and Quotas.

 
An Assignment and Quota will involve a combination of revenue/bookings quota,
and commission schedule as outlined in the Quota Assignment and Commission
Factor term sheet for Sales Personnel attached hereto (hereinafter, "Assignment"
or “Quota” as applicable) and will be effective on November 1, 2007.  All
Assignments will be in writing only and Quota performance will be calculated on
a fiscal year to date (“YTD”) basis.



 
The Board of Directors reserves the right in its sole discretion to review and
revise any of the terms of the Quota (i.e., geographic territory, quota and
commission schedule) in any manner at any time.



5.  
Qualifying Orders/Earning of Commissions.

 
Any complete order accepted by the Company for licenses, first year maintenance
and support will qualify for commissions or quota achievement, according to this
Plan, provided all other conditions of this Plan are met, including Sections
5(B) through 5(E) below.  Nothing in this Plan will be construed to oblige the
Company to accept any particular order it chooses not to accept. Commissions are
considered earned (in accordance with the terms of this Plan) upon achievement
of all of the following conditions:



A.  
Licenses for Available Products



For licenses of products and first year maintenance and support that are
available at the time the license agreement is signed, the following must be
provided to Chordiant Contracts Administration to qualify for Quota credit and
commissions:


(1)           a validly signed and approved software license with associated
order forms and support and maintenance terms;


(2)           delivery of the licensed software to the customer and a written
acknowledgement of receipt of such software from the customer;


(3)           a customer purchase order for the amount of the order if required
by the Customer.


For orders that qualify as provided above, fifty percent (50%) of the Quota
credit and commission shall be deemed earned at the time of booking of the
order.
The other fifty percent (50%) of such Quota credit and commission of orders
under this Section 6(A) shall be deemed earned upon actual payment by the
customer.


B.  
Compliance with all Company guidelines.



Any contract signed or order taken in violation of Company guidelines, including
the Revenue Recognition Policy will not qualify for Quota credit or commission
payment.


C.  
Services



For any order(s) which include a Services component (support, maintenance and/or
consulting), containing any significant discount, credits or financial
concessions, such orders Quota credit and resulting commission will be subject
to reduction by the amount of “carve-out” from license fees under GAAP and
Chordiant accounting policies.  Any quota or commission credit will be reduced
relative to the carve-out.  Notwithstanding any other provision of this plan, if
any order contains a component of consulting services where a specific result or
deliverable as a result of such services is promised for a fixed price, then (i)
no quota credit will be given or commission paid until such result or
deliverable is completed and delivered to the Customers and the customer has
paid for the related services and (ii) to the extent that the cost to Chordiant
of providing such deliverable or result is greater than the amount paid by the
customer for the related services, then the Quota credit and booking on which
commission is payable for such order will be reduced by the difference between
such cost and the amount paid by the customer for the services.


D.  
Third-Party Fees



Any order(s) which includes a third-party referral fee payment or charge are
also subject to “carve-out” from gross license fee of the order conforming with
GAAP and Chordiant accounting policies.  Any Quota credit and commission will be
reduced relative to the carve-out amount.


E Verification/Certification.


Sales Personnel agree that they will sign each quarter and additionally upon the
request of the Company, a Company form certification statement representing and
attesting to, at a minimum the following statements: (a) the fact that there are
no “side letters,” or other written or oral agreement(s) or understanding(s),
express or implied, that a customer or partner is entitled to or may receive any
credits, rights or return of product, free services; and/or (b) any other
concessions and conditions or terms outside the express written terms of the
license/support agreement.


F. Salesforce.com


Sales Personnel further agree that they will use Salesforce.com to track all
opportunities.  Orders will not be considered qualified for quota or commission
purposes if they are not input into Salesforce.com in advance of Chordiant
receiving the order or contract from the customer.


G. Revenue Confirmation Letters


Sales Personnel agree to assist in the quarterly process of obtaining the
necessary Revenue Confirmation Letter responses from their
customers.  Commissions will be deemed earned based on the previous sections,
however commission payments may be withheld if the Sales Personnel is found to
be non-responsive in assisting with obtaining the aforementioned letters.


*           *           *
 
Any exception to conditions 5(A) through 6(G) must be submitted in writing and
must receive approval by the Board of Directors prior to Chordiant accepting an
order or other customer contract.



“Enterprise License” or non-standard License Transaction – The Company
recognizes that certain customer orders may not meet all conditions per the
definition of a qualifying order in Sections 5(A) – (F) above; however, it may
otherwise still be beneficial to accept such orders.  For such orders to be
accepted and qualify for commissions and/or quota credit according to this Plan
at a minimum the following conditions must be met:


1.  All conditions of Section 5 (A) and 5 (F) of this Plan,
2.  Approval of the License Transaction by the Compensation Committee.


6.  
Non-Qualifying Orders.

 
Although Sales Personnel may be assigned responsibilities involving sales of the
nature described in subparagraphs A through E below, these sales will not
qualify for commissions or Quota under this Plan:

A.  
Orders canceled within the “acceptance period” or subject to a cancellation
clause.

B.  
Customer credits, repair charges and charges under warranty programs.

C.  
Installation/De-installation charges that are not part of a service contract.

D.  
Upgrades, Updates or reconfigurations initiated by the Company.

E.  
Orders / Sales not accepted by the Company.

F.  
Any license agreement where there exists return rights or the provision for
forfeiture of monies paid under the contract.

G.  License or Maintenance Agreements or Order forms containing a non-standard
term that prevents revenue from being recognized in accordance with Generally
Accepted Accounting Principles (GAAP) and Chordiant Revenue Recognition policy.


7.  
Orders.

 
Orders will be documented by a written contract and written acceptance of the
order by the Company.  The Company reserves the right to refuse any order or
contract that does not comply with local, state or federal laws, does not meet
credit standards or for other reasons deemed unauthorized by the CEO or Chief
Financial Officer.



8.
Commission disputes will be decided by the Compensation Committee.

Quota credit and commission issues will be brought to the Compensation Committee
of the Board of Directors, in writing for resolution.  The Compensation
Committee decision will be final and binding.  All other oral or written
statements regarding quota credit and commission issues which have not been
pre-approved by the Compensation Committee are invalid and without effect.


9.
Commission Payment, Credit and Payment of Commission.

All earned commissions are paid on a monthly basis on the second regular payroll
distribution in the first month following the applicable month.  All orders will
be credited toward the retirement of Assignment/Quota in the month in which the
order is accepted by the Company.  The timing of commission payment is subject
to change.


The commissionable amount for each order is the “net” amount due from the
customer for the applicable license and/or service order.  The net amount due is
the amount after application of any sales discounts granted to customer and
other reductions to revenue and does not include any taxes, returns and
allowances (including any credit for prior or terminated license sales), freight
or shipping, or any other similar items (i.e., travel and entertainment expenses
for service orders). In those circumstances where a referral, third party
product resell/pass through royalty, or similar fees are paid to a partner, the
“net” amount is considered to be amount due from the customer less the amount
due for the referral, third party product/resell/pass through royalty, or
similar fees after application of any sales discounts granted to customer.


Each Sales Personnel’s Quota is divided into Quota performance tiers with each
tier containing an associated commission rate.  Commissions are calculated
starting with the lowest tier first. Sales Personnel must attain 100% of their
performance in the tier before moving to the next accelerated commission rate in
the next tier.  Each tier must be completed before progressing on to the next
tier.


10.
Adjustments to Commissions and Commission Recovery.

Commissions will be reduced to reflect any customer cancellation, credits,
returned products, non-payment of invoices or carve outs.  Cancellations will be
charged against commissions and Quota for the month in which the order was
originally invoiced.  For accounts receivable with open invoices exceeding the
terms of the contract, the commissions and Quota associated with such invoices
are recoverable by the Company (at the sole discretion of the Company) from
current and subsequent commission payments.  Any commission recovery that causes
a negative compensation balance is considered a recoverable advance against
compensation.  No other commissions will be paid to Sales Personnel until the
negative balance has been offset in full with earned commissions.


11.           Ethical and Legal Standards.
 
It is the policy of the Company to act in accordance with the Company’s Code of
Ethics, which complies with the anti-trust and trade regulation laws (including
the Foreign Corrupt Practices Act) applicable to its operations.  There are no
exceptions to this policy, and it will not be qualified or compromised by anyone
acting for, or on behalf of, the Company.



 
Sales Personnel will not enter into any agreement, plan, or understanding,
expressed or implied, formal or informal, with any competitor with regard to
prices, terms or conditions of sales, distribution, territories or customers,
nor exchange or discuss in any manner with a competitor, prices, terms or
conditions of sale, nor engage in any other conduct which violates any
anti-trust laws or ethical and legal business standards.



 
Sales Personnel will not engage in any conduct, activity, or relationship which
would conflict with their duties and obligations to the Company.  Sales
Personnel will not work for any other employer while employed by the Company,
with the exception of military reserve or jury service obligations.



 
Sales Personnel will not pay, offer to pay, assign or give any part of his or
her commissions, compensation or any other money to any agent, customer,
supplier or representative of any customer or supplier, or to any other person
as an inducement or reward for assistance in making a sale.



 
Gifts or entertainment above a nominal value will not be given to customers,
agents or representatives; or accepted from customers, vendors, or agents.



 
Any infraction of this policy, or of recognized ethical business standards, will
subject Sales Personnel to termination of employment and revocation of any
commissions under this Plan to which the Sales Personnel would otherwise be
entitled.



12.           Plan Interpretation.
 
Interpretation and administration of the Plan will be decided by the
Compensation Committee of the Board of Directors.



13.           Agreement with Program.
 
By signing below, Sales Personnel acknowledges that he/she has read and
understood this Sales Compensation Plan; agrees to its terms and conditions
(including the sales Quota); and understands and agrees that nothing in this
Plan otherwise alters the at-will nature of his/her employment relationship with
the Company, which can be terminated by Sales Personnel or the Company at any
time, with or without cause, and with or without advance notice.



 
This agreement is effective as of November 1, 2007.




 
/s/ David Cunningham
         
Sales Personnel
                     
/s/ Steven R. Springsteel
         
Chief Executive Officer
                 
/s/ Kelly Hicks    October 30, 2007
   
/s/ Peter S. Norman    October 30, 2007
 
Director of World Wide Field Operations
   
Chief Financial Officer
 



